Citation Nr: 0104396	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  95-16 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability rating for 
schizophrenia, currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to 
September 1983.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
entitlement to a disability rating in excess of 30 percent 
for schizophrenia.  In a December 1995 rating decision, the 
RO increased the disability rating for the veteran's 
schizophrenia from 30 percent to 50 percent.  The veteran has 
continued his appeal, and he is seeking a rating in excess of 
50 percent.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's schizophrenia is currently manifested by 
auditory hallucinations and other persistent thought 
disturbances.  His symptoms have required ongoing psychiatric 
medication, and have rendered him unable to retain 
employment.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for 
schizophrenia have been met.
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. § 4.132, Diagnostic Code 9204 (1996); 38 C.F.R. 
Part 4, §§ 4.2, 4.7, 4.10 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his schizophrenia has worsened.  He 
asserts that he is unable to hold employment because of his 
schizophrenia.  VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-2098 (November 9, 2000) 
(to be codified at 38 U.S.C. § 5103A).  The evidence 
submitted with regard to the veteran's claim for an increased 
rating includes reports of VA mental health examinations and 
treatment.  The evidence compiled with respect to the claim 
is presently sufficient to substantiate his claim.  
Therefore, the facts relevant to the claim have been 
adequately developed, and no further action is necessary to 
fulfill VA's statutory obligation to assist the veteran in 
the development of the claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2000).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2000).  
Nevertheless, the present level of disability is of primary 
concern, and the past medical reports do not have precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of symptoms on the 
functional abilities.  38 C.F.R. § 4.10 (2000).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (2000).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (November 9, 2000) 
(to be codified as amended at 38 U.S.C. §5107).

While the veteran's claim for an increased rating has been 
pending, revised rating criteria for mental disorders became 
effective.  See 61 Fed. Reg. 52,695 (1996) (codified at 38 
C.F.R. Part 4, effective November 7, 1996).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") has held that when a law or 
regulation changes after a claim has been filed, but before 
the administrative appeal process has been concluded, the 
version most favorable to an appellant applies.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that the earlier rating criteria are more 
favorable to the veteran's claim than the revised criteria.  
Therefore, the Board will apply the criteria under the 
earlier regulations.

Under the earlier regulations, the criteria for ratings of 50 
percent or more for schizophrenia were as follows:

Active psychotic manifestations of such 
extent, severity, depth, persistence or 
bizarreness as to produce total social 
and industrial inadaptability   ........ 100 
percent

With lesser symptomatology such as to 
produce severe impairment of social and 
industrial inadaptability
   ................................................... 70 percent

Considerable impairment of social and 
industrial inadaptability   .................................. 
50 percent

38 C.F.R. § 4.132, Diagnostic Code 9204 (1996).

The veteran received psychiatric treatment during service, 
for a disorder diagnosed as schizophreniform disorder.  He 
was noted to have auditory and visual hallucinations, 
paranoid ideations, hypokinetic behavior, and a depressed 
mood.  He was started on psychiatric medication.  The RO 
established service connection for schizophreniform disorder, 
effective from the date of the veteran's separation from 
service.

VA medical records provide information about the 
manifestations of the veteran's psychiatric disorder over the 
years since his service.  The claims file contains records of 
VA outpatient mental health treatment dated from 1988 to 
1999.  The outpatient treatment notes reflect that the 
veteran was on psychiatric medications continuously through 
those years.  The claims file also contains reports of VA 
psychiatric examinations and periods of VA inpatient 
psychiatric treatment.

On VA psychiatric examination in November 1985, the veteran 
reported that he was not working.  He reported that he had 
done some construction work since he had gotten out of the 
service, but that he had not been able to take it, and had 
quit.  He reported that he heard voices.  He reported that he 
lived with his mother, and that he mostly stayed at home, and 
did not socialize.  He reported that he received treatment at 
a VA mental health clinic.  The examining psychiatrist noted 
that the veteran had great difficulty carrying on a coherent 
conversation.  The examiner reported that the veteran's 
associative processes were very scattered and disorganized, 
and that his affect was rather flat and strange.  The 
examiner's diagnosis was schizophrenia.

On VA psychiatric examination in October 1987, the veteran 
reported that he had held three different jobs since service, 
most recently in construction.  He reported that he had not 
been able to keep up in the construction job, because his 
"mind kept slipping," and that he had quit.  He reported 
that he received medication from a VA mental health clinic.  
He reported that he lived with his grandmother.  He indicated 
that he had a girlfriend, and that he looked for little jobs 
now and then.  He stated that he did not hear things, see 
things, or imagine things, but that his mind just slipped.  
The examining psychiatrist noted that the veteran's 
associative processes were rather scattered and disorganized, 
and that his affect was a little odd, simple, and childlike.  
The examiner's diagnosis was schizophreniform disorder.

In May 1989, the veteran requested an increased rating for 
his service-connected disability.  He asserted that he was 
unable to work.  On VA psychiatric examination in May 1989, 
the veteran reported that he had held two jobs in the past 
year.  He stated that he had done cleaning work at a stadium, 
but that he had become too nervous.  He reported that he had 
done construction work for an aunt for about four months, but 
that he had become too nervous and had quit.  He reported 
that he went to the VA mental health clinic every two weeks, 
and that he received psychiatric medication.  He reported 
that he heard voices.  He reported that he lived with 
relatives, and that he had a girlfriend.  The examiner noted 
that the veteran's associative processes were normal.  The 
examiner's diagnosis was schizophrenia.  In an October 1989 
statement, the veteran wrote:

I feel that my condition has worsened and 
my nerves are constantly on edge.  I last 
worked about two months ago in a 
warehouse but had to quit because my 
nerves got so bad that I had to quit.  I 
hear voices especially at night which 
keep telling me to do things.

In VA outpatient treatment notes from 1990, the veteran 
reported that he was working in construction.  In 1991, he 
reported that he had decided to stop working.  He reported 
that he spent time with his girlfriend.  He reported that he 
continued to live with his grandmother.  He generally 
indicated that he was not having auditory hallucinations.  In 
a September 1992 statement, the veteran wrote that his 
service-connected disability had worsened, and that he was 
unable to hold on to a job as a result.  In April 1993, the 
veteran wrote that he was having trouble sleeping, and that 
he could not hold a job.  VA outpatient treatment notes from 
1993 reflect the veteran's reports of difficulty sleeping, 
frequent anxiety, and nearly constant paranoia.  He reported 
that he had auditory hallucinations.

The veteran received VA inpatient psychiatric treatment in 
February 1994.  On admission, he reported that he felt 
increasingly depressed.  He indicated that he had auditory 
hallucinations.  He continued to be on psychiatric 
medication.  The treating psychiatrist noted that the veteran 
had tardive dyskinesia type symptoms, including hand rolling 
and excessive blinking, and that he also had akathisia.  The 
psychiatrist wrote, "At the time of discharge, the veteran 
is unable to work and unable to manage funds."

In VA outpatient treatment notes in 1995, the veteran 
reported that he spent time with his girlfriend.  On VA 
psychiatric examination in August 1995, the examiner noted 
that the veteran was very tense, suddenly shifting his 
position very frequently during the interview.  The veteran 
reported that he could not rest and could not stay still.  
The veteran reported that he was not able to get hired for a 
job.  He indicated that he had tried to take courses, but 
that he had not been able to handle that either.  He stated 
that he could not keep his mind straight or his thoughts 
clear.  He reported that he lived with his aunt.  He stated 
that he kept to himself, and did not have a social life.  It 
was noted that the veteran had a history of urinating in 
public places, such as subway stations, when he could not 
wait to use the bathroom.  The examining psychiatrist 
observed that the veteran had scattered thought content, and 
that he was apparently delusional and hallucinatory.  The 
examiner's diagnosis was schizophrenia.

In an August 1996 statement, the veteran wrote that he did 
not work, and had not worked for a while, because of his 
schizophrenia.  He reported that he lived with his 
grandparents.  In 1997, the veteran received VA outpatient 
and inpatient treatment for substance abuse as well as his 
schizophrenia.  He was hospitalized for VA psychiatric 
treatment in May 1997.  At that time, he reported that he 
lived with his grandparents, and that he had trouble getting 
along with his grandfather.  He reported that he had trouble 
sleeping and trouble concentrating.  He indicated that he had 
auditory hallucinations, and that he had homicidal ideations.  
The veteran reported that he had not worked since 1989.  He 
reported that he had left a construction job he had then 
because of his psychiatric problems, particularly hearing 
voices.  The treating psychiatrist indicated that the veteran 
was unable to work or to manage his own funds at the time of 
discharge.

In June 1997, the veteran had a Travel Board hearing at the 
RO before the undersigned Board Member.  The veteran 
indicated that he had been receiving Social Security 
disability benefits since approximately 1989, because of his 
schizophrenia.  The veteran reported that he lived with his 
grandparents, and that he did not think that he would be able 
to live by himself.  He indicated that he did not think he 
would be able to cook for himself or complete household 
tasks, because of his hallucinations and his quick temper.  
He reported that hearing voices and having delusions had 
interfered with his previous attempts at holding employment.  
He reported that he had a couple of friends, with whom he 
spent time playing basketball and other sports.

On VA psychiatric examination in August 1997, the veteran 
reported that he could not work.  He reported that he lived 
with his mother and grandmother.  He reported that he 
received treatment at a VA mental health clinic, and that he 
was on medication.  He reported that when he was not on the 
medication, he could not sleep, and he heard voices.  The 
examiner noted that the veteran's affect was simple and flat.  
In an October 1997 addendum, the examiner noted that the 
veteran apparently was dependent on psychiatric medication, 
and that he otherwise developed psychotic symptoms.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 45.

In April and May 1999, the veteran attended a VA day hospital 
program, to receive daily mental health treatment.  In a May 
1999 psychological evaluation, a VA psychologist noted that 
psychological testing of the veteran had revealed a profile 
that was "consistent with that of someone who presents with 
a blunted affect, rapid and incoherent speech, and who has 
difficulty discriminating between reality and fantasy."  The 
psychologist noted that the veteran "appear[ed] to be in 
extreme psychological turmoil," with "many of the positive 
symptoms of schizophrenia."  The psychologist noted, "The 
auditory hallucinations have yet to be successfully treated 
by medications and may never decrease in frequency and 
intensity."  The psychologist assigned a GAF score of 28.

Records from mental health examinations and treatment of the 
veteran indicate fairly continuous treatment and medication 
since service.  His reported symptoms have included auditory 
hallucinations.  The medical records suggest varying 
effectiveness of medications in reducing or relieving the 
veteran's auditory hallucinations and other symptoms.  The 
veteran has reported that his schizophrenia symptoms have led 
him to leave the employment that he has tried, and that, 
because of his schizophrenia, he has not worked at all in 
recent years.  The veteran has lived with relatives since 
service.  He has indicated that he believes that his 
schizophrenia symptoms would impair his ability to care for 
himself from day to day.  His social life since service, as 
he has described it, includes spending time with a girlfriend 
or with friends.  At discharge from periods of VA inpatient 
treatment in 1994 and 1997, the treating psychiatrists 
concluded that the veteran was not able to work.  The Board 
finds that the medical evidence and the veteran's statements 
adequately demonstrate that the veteran is not able to obtain 
or retain employment as a result of his schizophrenia.  
Despite the veteran's retention of some ability to function 
socially, his difficulties distinguishing reality, including 
his auditory hallucinations, and his inability to retain 
employment, satisfy the criteria for a 100 percent disability 
rating for schizophrenia, under the rating criteria in effect 
prior to the 1996 revision.


ORDER

Entitlement to a 100 percent disability rating for 
schizophrenia is granted, subject to laws and regulations 
controlling the disbursement of monetary benefits.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

